DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 10/25/2021, with respect to the previous 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection has been withdrawn. 
Applicant's arguments regarding the prior art rejections (see pages 9 and 10) have been fully considered but they are not persuasive. 
Applicant argues in the first paragraph of page 9 that Folta does not disclose a frameless motor.  As Examiner now accepts Applicant’s submitted definition of frameless motor, Examiner believes Folta’s frameless motor fully meets the definition provided by Applicant of “frameless motor”.  Applicant provides no evidence or any elements of Folta that are in disagreement with the supplied definition and therefore Examiner maintains that Folta discloses a “frameless motor”.
Applicant argues in the second paragraph of page 9 that Folta fails to disclose a frameless motor including a rotor and a stator (previously recited in claim 3). Examiner relied upon Taylor to provide this teaching. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues in paragraph 3 that Farelli does not disclose that the spindle shaft does not play a part in engaging with the locking function.  However, Examiner provided citations to this limitation and maintains that the limitation is met by the reference.  As shown in the figures, Farelli’s spindle shaft 88 (¶ [0024]) is attached to (and therefore moves with) the chucking assembly (14) to disengage the locking member (which IS the chucking assembly (14)) (¶¶ [0040], [0040]).  Since Applicant has provided no evidence or argument of substance as to why this is in error, the rejection is maintained.
Since Applicant has provided no evidence as to why the prior art rejections of claims 1-3 were improper or in error, the prior art rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Folta (USPN 5,259,242) in view of Farelli et al. (US 2017/0343453; “Farelli”) and Taylor et al. (US 2019/0070740; “Taylor”).

Regarding claim 1, Folta discloses in figures 1-4 a dynamic balancer (12) (col. 3, lines 38-47), comprising an outer housing (38, 40) (col. 4, lines 9-11), a spindle assembly (14,16) rotatably mounted to said outer housing (38, 40) (col. 3, lines 48-58) and having a spindle shaft (24), a frameless motor assembly (22) connected to said spindle shaft (24) ( col. 3, lines 53-58), and a chucking assembly (54, 74) (col. 4, lines 36-51, col. 5, lines 31-42) receiving a locking member (46) to capture a tire (13) therebetween (col. 4, lines 9-26), said chucking assembly (54, 74) and said locking member (46) captured in said spindle assembly (14, 16) and rotated by said frameless motor assembly (22) (col. 6, lines 13-34) said spindle shaft (24) extending through said frameless motor (22) (col. 3, lines 48-58).  
Folta further discloses the chucking assembly being axially moved to engage and disengage the locking member in the spindle assembly (col. 6, lines 14-34).
Folta discloses a separate axial assembly axially moving the chuck assembly from the top rather than an end of the spindle shaft axially moving the chuck assembly.
In the same field of endeavor, Farelli teaches in figures 1-3 a tire mounting assembly (10) (¶ [0016]) in which one end of said spindle shaft (88) axially moves a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to move Folta’s chucking assembly using an end of the spindle shaft as taught by Farelli for the purpose of localizing all the movement to one area of the balancer to make the deice more compact.
Neither Folta nor Farelli disclose the specifics of the motor however, these elements are well-known in the art of tire balancing.
For instance, Taylor teaches in figure 4 a frameless motor (56) for actuating a tire balancing machine where in the frameless motor assembly comprises a stator and a rotor rotatably received within the stator (¶ [0096; “rotary motor”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a rotary as the motor in Folta’s balancing machine as taught by Taylor for the purpose of using a well-known and easily accessible technology.
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Folta in view of Farelli, Taylor, and Altieri et al. (US 2007/0156289; “Altieri”).

Regarding claim 3, Folta, Farelli, and Taylor disclose all the limitations of claim 1 on which this claim depends.
Neither Folta nor Farelli disclose an encoder. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an encoder assembly in Folta’s balancer as taught by Altieri for the purpose of determining vibrations as a function of angular position of the rotation body (i.e. the tire).  

Allowable Subject Matter
Claims 4-9 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863